Per Curiam.

We have reviewed the record in this case and agree that respondent violated DR 1 — 102(A)(4), (5), and (6), 3 — 101(B), and 9 — 102(B)(1). However, we cannot concur in the recommendation to impose further disciplinary measures where previous sanctions have been ignored with relative impunity. Therefore, we order that respondent be permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.